 



Exhibit 10.1

PRIDE INTERNATIONAL, INC.

EMPLOYMENT/NON-COMPETITION/
CONFIDENTIALITY AGREEMENT

BRUCE E. KAIN

 



--------------------------------------------------------------------------------



 



EMPLOYMENT/NON-COMPETITION/CONFIDENTIALITY AGREEMENT

     
DATE:
  The date of execution set forth below.
 
   
COMPANY/EMPLOYER:
  Pride International, Inc.,

  a Delaware corporation

  5847 San Felipe, Suite 3300

  Houston, Texas 77057
 
   
EMPLOYEE:
  Bruce E. Kain

  5418 Nolda Street

  Houston, Texas 77007

          This Employment/Non-Competition/Confidentiality Agreement by and
between Pride International, Inc. (the “Company” and as further defined below)
and Bruce E. Kain (“Employee”), effective as of the date fully executed by both
parties as set forth on the signature page below (the “Agreement”), is made on
the terms as herein provided.

PREAMBLE

          WHEREAS, the Company wishes to attract and retain well-qualified
employees and key personnel and to assure itself of the continuity of its
management;

          WHEREAS, Employee is an officer of the company, serving as Vice
President - Quality, Health, Safety and Environmental since May 24, 2004, with
significant management responsibilities in the conduct of its business;

          WHEREAS, the Company recognizes that Employee is a valuable resource
of the Company, and the Company desires to be assured of the continued services
of Employee;

          WHEREAS, the Company desires to obtain assurances that Employee will
devote his best efforts to his employment with the Company and will not enter
into competition with the Company in its business as now conducted and to be
conducted, or solicit customers or other employees of the Company to terminate
their relationships with the Company;

          WHEREAS, Employee is a key employee of the Company, and he
acknowledges that his talents and services to the Company are of a special,
unique, unusual and extraordinary character and are of particular and peculiar
benefit and importance to the Company;

          WHEREAS, the Company is concerned that in the event of a possible or
threatened Change in Control (as defined below) of the Company, Employee may
feel insecure, and therefore the Company desires to provide security to Employee
in the event of a Change in Control;

 



--------------------------------------------------------------------------------



 



          WHEREAS, the Company further desires to assure Employee that if a
possible or threatened Change in Control should arise and Employee should be
involved in deliberations or negotiations in connection therewith, Employee
would be in a secure position to consider and participate in such transaction as
objectively as possible in the best interests of the Company and to this end
desires to protect Employee from any direct or implied threat to his financial
well-being by a Change in Control;

          WHEREAS, Employee is willing to continue to serve the Company but
desires assurances that in the event of such a Change in Control he will
continue to have the employment status and responsibilities he could reasonably
expect absent such event and, that in the event this turns out not to be the
case, he will have fair and reasonable severance protection on the basis of his
service to the Company to that time;

          WHEREAS, different factors impact the Company and Employee under
circumstances of regular employment between the Company and Employee when there
is no threat of Change in Control and/or none has occurred, as opposed to
circumstances under which a Change in Control is rumored, threatened, occurring
or has occurred. For this reason, the Agreement deals with the regular
employment of Employee under circumstances whereby no Change in Control is
threatened, occurring or has occurred (“Regular Employment”) and it deals with
circumstances whereby a Change in Control is threatened, occurring or has
occurred. The Agreement deals with matters impacting both Regular Employment and
employment following a Change in Control, including non-competition and
confidentiality; and

          WHEREAS, Employee is willing to enter into and carry out the
non-competition and confidentiality obligations and covenants set forth herein
in consideration of the Agreement.

AGREEMENT

          NOW, THEREFORE, Employee and the Company (together the “Parties”)
agree as follows:

PRIOR AGREEMENTS/CONTRACTS

 
PRIOR AGREEMENTS. On and as of 12:00 o’clock noon of the Effective Date all
prior employment and non-competition contracts between Company and Employee are
hereby amended, modified and superseded by this Agreement insofar as future
employment, compensation, non-competition, confidentiality, accrual of payments
or any form of compensation or benefits from the Company are concerned. This
Agreement does not release or relieve Company from its liability or obligation
with respect to any compensation, payments or benefits already accrued to
Employee, nor to any vesting of benefits or other rights which are attributable
to length of employment, seniority or other such matters. This agreement does
not relieve Employee of any prior non-competition or confidentiality obligations
and agreements and the same are hereby modified and amended as to future matters
and future confidentiality even as to matters accruing prior to the Effective
Date hereof.

-2-



--------------------------------------------------------------------------------



 



DEFINITION OF TERMS

 
COMPANY. Company means Pride International, Inc., a Delaware corporation, as the
same presently exists, as well as any and all successors, regardless of the
nature of the entity or the state or nation of organization, whether by
reorganization, merger, consolidation, absorption or dissolution. For the
purpose of the Agreement, Company includes all subsidiaries and affiliates of
the Company to the extent such subsidiary and/or affiliate is carrying on any
portion of the business of the Company or a business similar to that being
conducted by the Company.

 
EXECUTIVE/OFFICER/EMPLOYEE. Executive/Officer/Employee means Bruce E. Kain.

 
OFFICE/POSITION/TITLE. The Office, Position and Title for which the Employee is
employed is that of Vice President – Quality, Health, Safety and Environmental
of the Company and carries with it such duties, responsibilities, rights,
benefits and privileges as may reasonably be assigned to the Employee as are
customary and usual for such position.

 
EFFECTIVE DATE. The Agreement becomes effective and binding as of the date the
Agreement is fully executed by both parties as set forth on the signature page
below.

 
CHANGE IN CONTROL. The term “Change in Control” of the Company shall mean, and
shall be deemed to have occurred on the date of the first to occur of any of the
following:

 
there occurs a change in control of the Company of the nature that would be
required to be reported in response to item 6(e) of Schedule 14A of
Regulation 14A or Item 1 of Form 8(k) promulgated under the Securities Exchange
Act of 1934 as in effect on the date of the Agreement, or if neither item
remains in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 which serve similar
purposes;

 
any “person” (as such term is used in Sections 12(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes a beneficial owner, directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities;

 
the individuals who were members of the Board of Directors of the Company (the
“Board”) immediately prior to a meeting of the shareholders of the Company
involving a contest for the election of directors shall not constitute a
majority of the Board of Directors following such election;

-3-



--------------------------------------------------------------------------------



 



 
the Company shall have merged into or consolidated with another corporation, or
merged another corporation into the Company, on a basis whereby less than fifty
percent (50%) of the total voting power of the surviving corporation is
represented by shares held by former shareholders of the Company prior to such
merger or consolidation; or

 
the Company shall have sold, transferred or exchanged all, or substantially all,
of its assets to another corporation or other entity or person.

 
TERMINATION. The term “Termination” shall mean termination of the employment of
Employee with the Company (including death and disability (as described below))
for any reason other than cause (as described below) or voluntary resignation
(as described below). Termination includes “Constructive Termination” as
described below. Termination includes termination at the end of any “Employment
Period” (as hereinafter defined) due to non-renewal or failure to extend this
Agreement for any reason except for cause.

 
a. The term “disability” means physical or mental incapacity qualifying Employee
for a long-term disability under the Company’s long-term disability plan. If no
such plan exists on the Effective Date, the term “disability” means physical or
mental incapacity as determined by a doctor jointly selected by Employee and the
Board of Directors of the Company qualifying Employee for long-term disability
under reasonable employment standards.

 
b. The term “cause” means: (i) the willful and continued failure of Employee
substantially to perform his duties with the Company (other than any failure due
to physical or mental incapacity) after a demand for substantial performance is
delivered to him by the Board of Directors which specifically identifies the
manner in which the Board believes he has not substantially performed his
duties, (ii) willful misconduct materially and demonstrably injurious to the
Company, or (iii) material violation of the covenant not to compete (except
after termination after Change in Control as discussed herein). No act or
failure to act by Employee shall be considered “willful” unless done or omitted
to be done by him not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company. The unwillingness of
Employee to accept any or all of a change in the nature or scope of his
position, authorities or duties, a reduction in his total compensation or
benefits, or other action by or at request of the Company in respect of his
position, authority, or responsibility that is contrary to this Agreement, may
not be considered by the Board of Directors to be a failure to perform or
misconduct by Employee. Notwithstanding the foregoing, Employee shall not be
deemed to have been terminated for cause for purposes of the Agreement unless
and until there shall have been delivered to him a copy of a resolution, duly
adopted by a vote of three-fourths of the entire Board of Directors of the
Company at a meeting of the Board of Directors called

-4-



--------------------------------------------------------------------------------



 



 
and held (after reasonable notice to Employee and an opportunity for Employee
and his counsel to be heard before the Board) for the purpose of considering
whether Employee has been guilty of such a willful failure to perform or such
willful misconduct as justifies termination for cause hereunder, finding that in
the good faith opinion of the Board of Directors Employee has been guilty
thereof and specifying the particulars thereof.

 
c. The term “Constructive Termination” means any circumstance by which the
actions of the Company either reduce or change Employee’s title, position,
duties, responsibilities or authority to such an extent or in such a manner as
to relegate Employee to a position not substantially similar to that which he
held prior to such reduction or change and which would degrade, embarrass or
otherwise make it unreasonable for Employee to remain in the employment of the
Company; and includes a violation by the Company of the employment provisions
and conditions of this Agreement.

 
d. The resignation of Employee shall be deemed “voluntary” if it is for any
reason other than one or more of the following:

 
Employee’s resignation or retirement is requested by the Company other than for
cause;

 
Any significant adverse change in the nature or scope of Employee’s position,
authorities or duties from those described in this Agreement;

 
Any reduction in Employee’s total compensation or benefits from that provided in
the Compensation and Benefits Section hereof;

 
The material breach by the Company of any other provision of this Agreement;

 
Any requirement of the Company that Employee relocate more than 50 miles from
downtown Houston, Texas;

 
Any action by the Company which would constitute Constructive Termination; or

 
Non-renewal or failure to extend any employment term, contrary to the wishes of
Employee.



    Termination that entitles Employee to the payments and benefits provided in
Section 3.05 or 4.02 hereof shall not be deemed or treated by the Company as the
termination of Employee’s employment or the forfeiture of his participation,
award, or eligibility, for the purpose of any plan, practice or agreement of the
Company referred to in the Compensation and Benefits Section hereof, if, and to
the extent that, such benefits are provided under Section 3.05 or 4.02 hereof.

-5-



--------------------------------------------------------------------------------



 



 
CUSTOMER. The term “Customer” includes all persons, firms or entities that are
purchasers or end-users of services or products offered, provided, developed,
designed, sold or leased by the Company during the relevant time periods, and
all persons, firms or entities which control, or which are controlled by, the
same person, firm or entity which controls such purchase.

EMPLOYMENT

 
EMPLOYMENT. Except as otherwise provided in the Agreement, the Company hereby
agrees to continue Employee in its employ, and Employee hereby agrees to remain
in the employ of the Company, for the Employment Period (as defined below).
During the Employment Period (as defined below), Employee shall exercise such
position and authority and perform such responsibilities as are commensurate
with such.

 
BEST EFFORTS AND OTHER EMPLOYMENT OBLIGATIONS OF EMPLOYEE; BUSINESS EXPENSES AND
OFFICE AND OTHER SERVICES.

 
Employee agrees that he will at all times faithfully, industriously and to the
best of his ability, experience and talents, perform all of the duties that may
be required of and from him pursuant to the express and implicit terms hereof,
to the reasonable satisfaction of the Company. Said duties shall be rendered at
Houston, Texas, and such other place or places within or without the State of
Texas as the Company and Employee shall agree.

 
Employee shall devote his normal and regular business time, attention and skill
to the business and interests of the Company, and the Company shall be entitled
to all of the benefits, profits or other issue arising from or incident to all
work, services and advice of Employee performed for the Company. Such employment
shall be considered “full time” employment. Employee shall also have the right
to devote such incidental and immaterial amounts of his time which are not
required for the full and faithful performance of his duties hereunder to any
outside activities and businesses which are not being engaged in by the Company
and which shall not otherwise interfere with the performance of his duties
hereunder. Notwithstanding the foregoing, it shall not be a violation of the
Agreement for Employee to (i) serve on corporate, civic or charitable boards or
committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (iii) manage personal investments, so long as such
activities do not significantly interfere with the performance of Employee’s
responsibilities hereunder. Employee shall have the right to make investments in
any business provided such investment does not result in a violation of the
Non-Competition Section of this Agreement.

 
Employee acknowledges and agrees that Employee owes a fiduciary duty to the
Company. In keeping with these duties, Employee shall make full disclosure to
the Company of all business opportunities pertaining to the

-6-



--------------------------------------------------------------------------------



 



 
Company’s business and shall not appropriate for Employee’s own benefit business
opportunities concerning the subject matter of the fiduciary relationship.

 
Employee shall not intentionally take any action which he knows would not comply
with United States laws applicable to Employee’s actions on behalf of the
Company, and/or any of its subsidiaries or affiliates, including specifically,
without limitation, the United States Foreign Corrupt Practices Act, generally
codified in 15 USC 78 (the “FCPA”), as the FCPA may hereafter be amended, and/or
its successor statutes.

 
During the employment relationship and after the employment relationship
terminates, Employee agrees to refrain from any disparaging comments about the
Company, any affiliates, or any current or former officer, director or employee
of the Company or any affiliate, and Employee agrees not to take any action, or
assist any person in taking any other action, that is materially adverse to the
interests of the Company or any affiliate or inconsistent with fostering the
goodwill of the Company and its affiliates; provided, however, that nothing in
this Agreement shall apply to or restrict in any way the communication of
information by Employee to any state or federal law enforcement agency or
require notice to the Company thereof, and Employee will not be in breach of the
covenant contained above solely by reason of his testimony which is compelled by
process of law. The Company and its affiliates, officers and directors agree to
refrain from any disparaging comments about Employee; provided, however, that
nothing in this Agreement shall apply to or restrict in any way the
communication of information by the Company and its affiliates, officers and
directors to any state or federal law enforcement agency or require notice to
Employee thereof, and the Company and its affiliates, officers and directors
will not be in breach of the covenant contained above solely by reason of
testimony which is compelled by process of law.

 
During the Employment Period, Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Employee in accordance
with the most favorable policies, practices and procedures of the Company as in
effect from time to time.

 
During the Employment Period, the Company shall furnish Employee with office
space, secretarial assistance and such other facilities and services as shall be
suitable to Employee’s position and adequate for the performance of Employee’s
duties hereunder.

 
TERM OF EMPLOYMENT. Employee’s Regular Employment will commence on the Effective
Date and will be for a term ending at 12:00 o’clock midnight on January 3, 2007
(the “Employment Period”); thereafter, the Employment Period will be
automatically extended for successive terms of one (1) year commencing on each

-7-



--------------------------------------------------------------------------------



 



 
anniversary of the Effective Date, unless the Company or Employee gives written
notice to the other that employment will not be renewed or continued after the
next scheduled expiration date which is not less than one (1) year after the
date that the notice of non-renewal was given.

 
COMPENSATION AND BENEFITS. During the Employment Period Employee shall receive
the following compensation and benefits:

 
Employee will receive an annual base salary of not less than $157,500.00, with
the opportunity for increases, from time to time thereafter, which are in
accordance with the Company’s regular executive compensation practices (the
“Annual Base Salary”). The Annual Base Salary will be reviewed at least
annually, but in no event earlier than July, 2005.

 
Employee will be eligible to participate on a reasonable basis, and to continue
his existing participation, in annual bonus, stock option and other incentive
compensation plans which provide opportunities to receive compensation in
addition to his Annual Base Salary which are at least equal to the opportunities
provided by the Company for executives with comparable duties.

 
Employee will be entitled to receive and participate in employee benefits
(including, but not limited to, medical, life, health, accident and disability
insurance and disability benefits) and perquisites which are at least equal to
those provided by the Company to executives with comparable duties.

 
Employee will receive paid vacation days each year to the same extent as
provided to executives with comparable duties.

 
Employee shall receive a monthly automobile allowance in an amount not less than
$750.00.

 
Employee will participate, or if dependent on Employee’s election, will be
eligible to participate in all other executive incentive stock and benefit plans
approved and offered by the Company.

 
TERMINATION WITHOUT CHANGE IN CONTROL. Notwithstanding anything herein to the
contrary, the Company shall have the right to terminate Employee’s employment at
any time during the Employment Period (including any extended term). Should the
Company choose not to renew or extend the Employment Period of the Agreement or
choose to terminate Employee during, or at the end of, the Employment Period, or
in the event of death or disability of Employee, if the termination is not after
a Change in Control and is not for cause, the Company shall, within thirty (30)
days following such termination, pay or provide to Employee (or his Executor,
Administrator or Estate in the event of death, as soon as reasonably practical):

-8-



--------------------------------------------------------------------------------



 



 
An amount equal to one (1) full year of his base salary, which base salary is
here defined as twelve (12) times the then current monthly salary in effect for
Employee and all other benefits due him based upon the salary in effect on the
date of Termination (but not less than the highest annual base salary paid to
Employee during any of the three (3) years immediately preceding his date of
Termination). There shall be deducted only such amounts as may be required by
law to be withheld for taxes and other applicable deductions.

 
The Company shall provide to Employee for a period of one (1) full year
following the date of his Termination, life, health, accident and disability
insurance coverages which are not less than the highest benefits furnished to
Employee during the term of this Agreement.

 
An amount equal to the target award for Employee under the Company’s annual
bonus plan for the fiscal year in which Termination occurs; provided, however,
that (i) if Employee has deferred his award for such year under a Company plan,
the payment due Employee under this subparagraph shall be paid in accordance
with the terms of the deferral or as specified by Employee and (ii) if the
Company has not specified a target award for such year, the amount will be equal
to fifty percent (50%) of the maximum percentage of Employee’s Annual Base
Salary Employee may be entitled to under the Company’s annual bonus plan in such
year.

 
All stock options and awards to which Employee is entitled will immediately vest
and the time for exercising any option will extend for 120 days following such
termination of employment, or such later date as shall be specified in the
applicable plan and award agreement; provided, however, that in no event shall
the time for exercising an option extend beyond the original term of the option.

 
The “Compensation and Benefits” section hereof shall be applicable in
determining the payments and benefits due Employee under this section and if
Termination occurs after a reduction in all or part of Employee’s total
compensation or benefits, the lump sum severance allowance and other
compensation and benefits payable to him pursuant to this section shall be based
upon his compensation and benefits before the reduction.

 
If any provision of this Section cannot, in whole or in part, be implemented and
carried out under the terms of the applicable compensation, benefit or other
plan or arrangement of the Company because Employee has ceased to be an actual
employee of the Company, due to insufficient or reduced credited service based
upon his actual employment by the Company or because the plan or arrangement has
been terminated or amended after the Effective Date, or for any other reason,
the Company itself shall pay or otherwise provide the equivalent of such rights,
benefits and credits for

-9-



--------------------------------------------------------------------------------



 



 
such benefits to the Employee, his dependents, beneficiaries and estate as if
Employee’s employment had not been terminated.

 
All life, health, hospitalization, medical and accident benefits available to
Employee’s spouse and dependents shall continue for the same term as Employee’s
benefits. If Employee dies, all benefits will be provided for a term of one
(1) year (or two (2) years if after a Change in Control) after the date of death
of Employee.

 
The Company’s obligation under this Section to continue to pay or provide health
care, life, accident and disability insurance to Employee, Employee’s spouse and
Employee’s dependents shall be reduced when and to the extent any such benefits
are paid or provided to Employee by another employer; provided, however, that
Employee shall have all rights, if any, afforded to retirees to convert group
life insurance coverage to the individual life insurance coverage as, to the
extent of, and whenever his group life insurance coverage under this Section is
reduced or expires. Apart from this subparagraph, Employee shall have and be
subject to no obligation to mitigate.

 
The Company shall deduct applicable withholding taxes in performing its
obligations under this Section.



    Nothing in this Section is intended, nor shall be deemed or interpreted, to
be an amendment to any compensation, benefit or other plan of the Company. To
the extent the Company’s performance under this Section includes the performance
of the Company’s obligations to Employee under any other plan or under another
agreement between the Company and Employee, the rights of Employee under such
other plan or other agreement, which are discharged under the Agreement, are
discharged, surrendered, or released pro tanto.

CHANGE IN CONTROL

 
EXTENSION OF EMPLOYMENT PERIOD. Upon any Change in Control, the Employment
Period shall be immediately and without further action extended for a term of
two (2) years following the effective date of the Change in Control and will
expire at 12:00 o’clock midnight on the last day of the month following two
(2) years after the Change in Control. Thereafter, the Employment Period will be
extended for successive terms of one (1) year each, unless terminated, all in
the manner specified in Section 3.03.

 
CHANGE IN CONTROL TERMINATION PAYMENTS AND BENEFITS. In the event Employee is
terminated within two (2) years following a Change in Control, Employee will
receive the payments and benefits specified in the “Termination Without Change
in Control” Section at the same time and in the same manner therein specified
except as amended and modified below:

-10-



--------------------------------------------------------------------------------



 



 
The salary and benefits specified in Section 3.05a. will be paid based upon a
multiple of two (2) years (instead of one (1) year).

 
Life, health, accident and disability insurance specified in Section 3.05b. will
be provided until (i) Employee becomes reemployed and receives similar benefits
from a new employer or (ii) two (2) years after the date of Termination,
whichever is earlier.

 
An amount equal to two (2) times the maximum award that Employee could receive
under the Company’s annual bonus plan for the fiscal year in which the
Termination occurs, instead of the benefits provided in Section 3.05c hereof.

 
Section 3.05d is modified such that the time for exercising any option will
extend to the later of (i) the date that is two (2) years after the date of the
Change in Control or (ii) the date that is 120 days after the date of Employee’s
Termination; provided, however, that in no event shall the time for exercising
an option extend beyond the original term of the option.

 
All other rights and benefits specified in Section 3.05.

 
VOLUNTARY RESIGNATION UPON CHANGE IN CONTROL. If Employee voluntarily resigns
his employment within six (6) months after a Change in Control (whether or not
the Company may be alleging the right to terminate employment for cause), he
will receive the same payments, compensation and benefits as if he had had a
Termination on the date of resignation after Change in Control.

NON COMPETITION AND CONFIDENTIALITY/PROTECTION OF INFORMATION

 
CONSIDERATION. Employee recognizes that in each of the highly competitive
businesses in which the Company is engaged, the Company’s trade secrets and
other confidential information, along with personal contacts, are of primary
importance in securing and maintaining business prospects, in retaining the
accounts and goodwill of present Customers and protecting the business of the
Company. Employee, therefore, agrees that in exchange for the provision of trade
secrets and other confidential information, he will agree to the non-competition
and confidentiality obligations and covenants outlined in this Section V.

 
NON-COMPETITION. In exchange for the consideration described above in
Section 5.01, Employee agrees that during his employment with the Company and
for a period of six (6) months after he is no longer employed by the Company
(unless his employment is terminated after a Change in Control, in which event
there will be no covenant not to compete and the noncompete covenants and
obligations herein will terminate on the date of termination of Employee),
Employee will not, directly or indirectly, either as an individual, proprietor,
stockholder (other than as a holder of up to one percent (1%) of the outstanding
shares of a corporation whose shares are listed on a stock exchange or traded in
accordance with the

-11-



--------------------------------------------------------------------------------



 



 
automated quotation system of the National Association of Securities Dealers),
partner, officer, employee or otherwise:

 
work for, become an employee of, invest in, provide consulting services to or in
any way engage in any business which (i) is primarily engaged in the drilling
and workover of oil and gas wells within the geographical area described in
Section 5.02(e) and (ii) actually competes to a substantial extent with the
Company; or

 
provide, sell, offer to sell, lease, offer to lease, or solicit any orders for
any products or services which the Company provided and with regard to which
Employee had direct or indirect supervision or control, within one (1) year
preceding Employee’s termination of employment, to or from any person, firm or
entity which was a Customer for such products or services of the Company during
the one (1) year preceding such termination from whom the Company had solicited
business during such one (1) year; or

 
solicit, aid, counsel or encourage any officer, director, employee or other
individual to (i) leave his or her employment or position with the Company,
(ii) compete with the business of the Company, or (iii) violate the terms of any
employment, non-competition or similar agreement with the Company; or

 
employ, directly or indirectly, permit the employment of, contract for services
or work to be performed by, or otherwise use, utilize or benefit from the
services of any officer, director, employee or any other individual holding a
position with the Company within two (2) years after the date of termination of
employment of Employee with the Company or within two (2) years after such
officer, director, employee or individual terminated employment with the
Company, whichever period expires earlier; provided however, Employee can seek
written consent from the Company to hire an officer, director, employee or
individual who has terminated employment with the Company, and Company consent
will not be unreasonably withheld.

 
The geographical area within which the non-competition obligations and covenants
of the Agreement shall apply is that territory within two hundred (200) miles of
(i) any of the Company’s present offices, (ii) any of the Company’s present rig
yards or rig operations and (iii) any additional location where the Company, as
of the date of any action taken in violation of the non-competition obligations
and covenants of the Agreement, has an office, a rig yard, a rig operation or
definitive plans to locate an office, a rig operation or a rig yard or has
recently conducted rig operations. Notwithstanding the foregoing, if the two
hundred (200) mile radius extends into another country or its territorial waters
and the Company is not then doing business in that other country, there will be
no territorial limitations extending into such other country.

-12-



--------------------------------------------------------------------------------



 



 
CONFIDENTIALITY/PROTECTION OF INFORMATION. Employee acknowledges that his
employment with the Company has in the past and will, of necessity, provide him
with specialized knowledge which, if used in competition with the Company, or
divulged to others, could cause serious harm to the Company. Accordingly,
Employee will not at any time during or after his employment by the Company,
directly or indirectly, divulge, disclose or communicate to any person, firm or
corporation in any manner whatsoever any information concerning any matter
affecting or relating to the Company or the business of the Company. While
engaged as an employee of the Company, Employee may only use information
concerning any matters affecting or relating to the Company or the business of
the Company for a purpose which is necessary to the carrying out of Employee’s
duties as an employee of the Company, and Employee may not make use of any
information of the Company after he is no longer an employee of the Company.
Employee agrees to the foregoing without regard to whether all of the foregoing
matters will be deemed confidential, material or important, it being stipulated
by the parties that all information, whether written or otherwise, regarding the
Company’s business, including, but not limited to, information regarding
Customers, Customer lists, costs, prices, earnings, products, services,
formulae, compositions, machines, equipment, apparatus, systems, manufacturing
procedures, operations, potential acquisitions, new location plans, prospective
and executed contracts and other business arrangements, and sources of supply,
is prima facie presumed to be important, material and confidential information
of the Company for the purposes of the Agreement, except to the extent that such
information may be otherwise lawfully and readily available to the general
public. Employee further agrees that he will, upon termination of his employment
with the Company, return to the Company all books, records, lists and other
written, electronic, typed or printed materials, whether furnished by the
Company or prepared by Employee, which contain any information relating to the
Company’s business, and Employee agrees that he will neither make nor retain any
copies of such materials after termination of employment. Notwithstanding any of
the foregoing, nothing in this Agreement shall prevent Employee from complying
with applicable federal and/or state laws. Notwithstanding any of the foregoing,
Employee will not be liable for any breach of these confidentiality provisions
unless the same constitutes a material detriment to the Company, or due to the
nature of the information divulged and the manner in which it was divulged and
the person to whom it was divulged it would likely cause damage to the Company
or constitute a material detriment to the Company.

 
COMPANY REMEDIES FOR VIOLATION OF NON-COMPETITION OR CONFIDENTIALITY/PROTECTION
OF INFORMATION PROVISIONS. Without limiting the right of the Company to pursue
all other legal and equitable rights available to it for violation of any of the
obligations and covenants made by Employee herein, it is agreed that:

 
the skills, experience and contacts of Employee are of a special, unique,
unusual and extraordinary character which give them a peculiar value;

-13-



--------------------------------------------------------------------------------



 



 
because of the business of the Company, the restrictions agreed to by Employee
as to time and area contained in the Agreement are reasonable; and

 
the injury suffered by the Company by a violation of any obligation or covenant
in the Agreement resulting from loss of profits created by (i) the competitive
use of such skills, experience contacts and otherwise and/or (ii) the use or
communication of any information deemed confidential herein will be difficult to
calculate in damages in an action at law and cannot fully compensate the Company
for any violation of any obligation or covenant in the Agreement, accordingly:

 
the Company shall be entitled to injunctive relief to prevent violations thereof
and prevent Employee from rendering any services to any person, firm or entity
in breach of such obligation or covenant and to prevent Employee from divulging
any confidential information; and

 
compliance with the Agreement is a condition precedent to the Company’s
obligation to make payments of any nature to Employee, subject to the other
provisions hereof.

 
TERMINATION OF BENEFITS FOR VIOLATION OF NON-COMPETITION AND
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. If Employee materially
violates the confidentiality/protection of information and/or non-competition
obligations and covenants herein or any other related agreement he may have
signed as an employee of the Company, Employee agrees there shall be no
obligation on the part of the Company to provide any payments or benefits (other
than payments or benefits already earned or accrued) described in Section 3.05
of the Agreement, subject to the provision of Section 6.01 hereof. There will be
no withholding of benefits or payments due to a violation of the non-competition
obligations hereof if the termination occurred after a Change in Control, and
Employee will not be bound by the non-competition provisions if terminated after
a Change in Control.

 
REFORMATION OF SCOPE. If the provisions of the confidentiality and/or
non-competition obligations and covenants should ever be deemed to exceed the
time, geographic or occupational limitations permitted by the applicable law,
Employee and the Company agree that such provisions shall be and are hereby
reformed to the maximum time, geographic or occupational limitations permitted
by the applicable law, and the determination of whether Employee violated such
obligation and covenant will be based solely on the limitation as reformed.

GENERAL

 
ENFORCEMENT COSTS. The Company is aware that upon the occurrence of a Change in
Control, or under other circumstances even when a Change in Control has not
occurred, the Board of Directors or a stockholder of the Company may then cause

-14-



--------------------------------------------------------------------------------



 



 
or attempt to cause the Company to refuse to comply with its obligations under
the Agreement, or may cause or attempt to cause the Company to institute, or may
institute, litigation seeking to have the Agreement declared unenforceable, or
may take, or attempt to take other action to deny Employee the benefits intended
under the Agreement; or actions may be taken to enforce the non-competition or
confidentiality provisions of the Agreement. In these circumstances, the purpose
of the Agreement could be frustrated. It is the intent of the parties that
Employee not be required to incur the legal fees and expenses associated with
the protection or enforcement of his rights under the Agreement by litigation or
other legal action because such costs would substantially detract from the
benefits intended to be extended to Employee hereunder nor be bound to negotiate
any settlement of his rights hereunder under threat of incurring such costs.
Accordingly, if at any time after the Effective Date, it should appear to
Employee that the Company is or has acted contrary to or is failing or has
failed to comply with any of its obligations under the Agreement for the reason
that it regards the Agreement to be void or unenforceable, that Employee has
violated the terms of the Agreement, or for any other reason, or that the
Company has purported to terminate his employment for cause or is in the course
of doing so, or is withholding payments or benefits, or is threatening to
withhold payments or benefits, contrary to the Agreement, or in the event that
the Company or any other person takes any action to declare the Agreement void
or unenforceable, or institutes any litigation or other legal action designed to
deny, diminish or to recover from Employee the benefits provided or intended to
be provided to him hereunder, and Employee has acted in good faith to perform
his obligations under the Agreement, the Company irrevocably authorizes Employee
from time to time to retain counsel of his choice at the expense of the Company
to represent him in connection with the protection and enforcement of his rights
hereunder including, without limitation, representation in connection with
termination of his employment or withholding of benefits or payments contrary to
the Agreement or with the initiation or defense of any litigation or any other
legal action, whether by or against Employee or the Company or any director,
officer, stockholder or other person affiliated with the Company, in any
jurisdiction. The Company is not authorized to withhold the periodic payments of
attorney’s fees and expenses hereunder based upon any belief or assertion by the
Company that Employee has not acted in good faith or has violated the Agreement.
If the Company subsequently establishes that Employee was not acting in good
faith and has violated the Agreement, Employee will be liable to the Company for
reimbursement of amounts paid due to Employee’s actions not based on good faith
and in violation of the Agreement. The reasonable fees and expenses of counsel
selected from time to time by Employee hereinabove provided shall be paid or
reimbursed to Employee by the Company, on a regular, periodic basis within
thirty (30) days after presentation by Employee of a statement or statements
prepared by such counsel in accordance with its customary practices, up to a
maximum aggregate amount of $250,000.00.

 
INCOME, EXCISE OR OTHER TAX LIABILITY. Employee will be liable for and will pay
all income tax liability by virtue of any payments made to Employee under

-15-



--------------------------------------------------------------------------------



 



 
this Agreement, as if the same were earned and paid in the normal course of
business and not the result of a Change in Control and not otherwise triggered
by the “golden parachute” or excess payment provisions of the Internal Revenue
Code of the United States, which would cause additional tax liability to be
imposed. If any additional income tax, excise or other taxes are imposed on any
amount or payment in the nature of compensation paid or provided to or on behalf
of Employee, the Company shall “gross-up” Employee for such tax liability by
paying to Employee an amount sufficient so that after payment of all such taxes
so imposed, Employee’s position on an after-tax basis is what it would have been
had no such additional taxes been imposed. Employee will cooperate with the
Company to minimize the tax consequences to Employee and to the Company so long
as the actions proposed to be taken by the Company do not cause any additional
tax consequences to Employee and do not prolong or delay the time that payments
are to be made, or reduce the amount of payments to be made, unless Employee
consents in writing to any delay or deferment of payment.

 
PAYMENT OF BENEFITS UPON TERMINATION FOR CAUSE. If the termination of Employee
is not after a Change in Control and is for cause, the Company will have the
right to withhold all payments other than (i) what is accrued and owing under
the terms of any employee benefit plan maintained by the Company, and (ii) those
specified in Section 6.01; provided however, that if a final judgment is entered
finding that cause did not exist for termination, the Company will pay all
benefits to Employee to which he would have been entitled had Employee’s
termination not been for cause, plus interest on all amounts withheld from
Employee at the rate specified for judgments under Article 5069-1.05 V.A.T.S.
but not less than ten percent (10%) per annum. If the termination for cause
occurs after a Change in Control, the Company shall not have the right to
suspend or withhold payments to Employee under any provision of the Agreement
until or unless a final judgment is entered upholding the Company’s
determination that the termination was for cause, in which event Employee will
be liable to the Company for all amounts paid, plus interest at the rate allowed
for judgments under Article 5069-1.05 V.A.T.S.

 
NON-EXCLUSIVE AGREEMENT. The specific arrangements referred to herein are not
intended to exclude or limit Employee’s participation in other benefits
available to Employee or personnel of the Company generally, or to preclude or
limit other compensation or benefits as may be authorized by the Board of
Directors of the Company at any time, or to limit or reduce any compensation or
benefits to which Employee would be entitled but for the Agreement.

 
NOTICES. Notices, requests, demands and other communications provided for by the
Agreement shall be in writing and shall either be personally delivered by hand
or sent by: (i) Registered or Certified Mail, Return Receipt Requested, postage
prepaid, properly packaged, addressed and deposited in the United States Postal
System; (ii) via facsimile transmission if the receiver acknowledges receipt; or
(iii) via Federal Express or other expedited delivery service provided that
acknowledgment of receipt is received and retained by the deliverer and
furnished

-16-



--------------------------------------------------------------------------------



 



 
to the sender, if to Employee, at the last address he has filed, in writing,
with the Company, or if to the Company, to its Corporate Secretary at its
principal executive offices.

 
NON-ALIENATION. Employee shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any amounts provided under the
Agreement, and no payments or benefits due hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law. So long as Employee lives, no person, other than the parties hereto,
shall have any rights under or interest in the Agreement or the subject matter
hereof. Upon the death of Employee, his executors, administrators, devisees and
heirs, in that order, shall have the right to enforce the provisions hereof, to
the extent applicable.

 
ENTIRE AGREEMENT; AMENDMENT. The Agreement constitutes the entire agreement of
the Parties with respect of the subject matter hereof. No provision of the
Agreement may be amended, waived, or discharged except by the mutual written
agreement of the Parties. The consent of any other person(s) to any such
amendment, waiver or discharge shall not be required.

 
SUCCESSORS AND ASSIGNS. The Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, by operation of law or
otherwise, including, without limitation, any corporation or other entity or
persons which shall succeed (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, and the Company will require any successor, by agreement
in form and substance satisfactory to Employee, expressly to assume and agree to
perform the Agreement. Except as otherwise provided herein, the Agreement shall
be binding upon and inure to the benefit of Employee and his legal
representatives, heirs and assigns; provided, however, that in the event of
Employee’s death prior to payment or distribution of all amounts, distributions
and benefits due him hereunder, if any, each such unpaid amount and distribution
shall be paid in accordance with the Agreement to the person or persons
designated by Employee to the Company to receive such payment or distribution
and in the event Employee has made no applicable designation, to his estate. If
the Company should split, divide or otherwise become more than one entity, all
liability and obligations of the Company shall be the joint and several
liability and obligation of all of the parts.

 
GOVERNING LAW. Except to the extent required to be governed by the laws of the
State of Delaware because the Company is incorporated under the laws of said
State, the validity, interpretation and enforcement of the Agreement shall be
governed by the laws of the State of Texas.

 
VENUE. To the extent permitted by applicable state or federal law, venue for all
proceedings hereunder will be in the U.S. District Court for the Southern
District of Texas, Houston Division.

-17-



--------------------------------------------------------------------------------



 



 
HEADINGS. The headings in the Agreement are inserted for convenience of
reference only and shall not affect the meaning or interpretation of the
Agreement.

 
SEVERABILITY. In the event that any provision or portion of the Agreement shall
be determined to be invalid or unenforceable for any reason, the remaining
provisions of the Agreement shall be unaffected thereby and shall remain in full
force and effect.

 
PARTIAL INVALIDITY. In the event that any part, portion or section of the
Agreement is found to be invalid or unenforceable for any reason, the remaining
provisions of the Agreement shall be binding upon the parties hereto, and the
Agreement will be construed to give meaning to the remaining provisions of the
Agreement in accordance with the intent of the Agreement.

 
COUNTERPARTS. The Agreement may be executed in one or more counterparts, each of
which shall be deemed to be original, but all of which together constitute one
and the same instrument.

 
NO WAIVER. No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of the Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

-18-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Employee has hereunto set his hand and, pursuant
to the authorization from its Board of Directors and the Compensation Committee
of such Board of Directors, the Company has caused these presents to be executed
in its name and on its behalf.

          EXECUTED in multiple originals and/or counterparts as of the date set
forth below.

              /s/ Bruce E. Kain           Bruce E. Kain
 
       

  Date:   January 5, 2005

       

              ATTEST:       PRIDE INTERNATIONAL, INC.
 
           
/s/ W. Gregory Looser
      By:   /s/ Paul A. Bragg
 
           
W.Gregory Looser
          Paul A. Bragg
Secretary
          President & Chief Executive Officer
 
           

      Date:   January 7, 2005

           

-19-